Citation Nr: 0021281	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim concerning service connection for skin 
symptoms, on a direct basis or as a chronic disability 
resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active duty from November 1990 to May 1991, 
and served in the Southwest Asia theater of operations from 
January 10, 1991, to February 18, 1991.  The veteran also had 
active duty for training from November 1979 to February 1980, 
and from April 1983 to August 1983.  

In September 1999, the veteran's representative submitted a 
motion to advance the veteran's claims on docket in 
accordance with 38 C.F.R. § 20.900 (c) (1999), and this 
motion was granted subsequently in September 1999.   

The claim concerning service connection for a low back 
disability arises from a February 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  The claim concerning skin 
symptoms arises from a March 1995 rating decision of the RO 
in Philadelphia, Pennsylvania. 

The veteran testified at the RO before a local hearing 
officer in February 1998.  In January 5, 1999, a video 
teleconference hearing was held before N. R. Robin, who is a 
member of the Board of Veterans' Appeals (Board) rendering 
the final determination in this claim and who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West Supp. 2000). 

In October 1999, the Board, in pertinent part, reopened and 
well grounded the veteran's claim concerning service 
connection for a low back disability.  The Board remanded 
this claim, as well as the claim concerning the veteran's 
skin symptoms, for additional development.  In an April 2000 
supplemental statement of the case, the RO continued to deny 
service connection for a low back disability, and continued 
to determine that new and material evidence had not been 
submitted to reopen the veteran's claim concerning service 
connection for skin symptoms as a chronic disability 
resulting from an undiagnosed illness.  The claim concerning 
a low back disability is discussed in the decision section, 
while the claim concerning skin symptoms is referenced in the 
Remand section below.

As the Board noted in October 1999, in correspondence dated 
in September 1995 and October 1996, the veteran's 
representative (at that time) appeared to raise a claim 
concerning service connection for residuals of a back 
disability.  In his local hearing testimony in February 1998, 
the veteran indicated that one of these residuals was 
incontinence.  Since this matter had not been developed or 
certified for appeal and, inasmuch as it was not inextricably 
intertwined with the issues on appeal, the Board referred it 
to the RO for initial consideration.  It does not appear that 
this issue has yet been considered, and so it is again 
referred to the RO for initial consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and VA 
has met its duty to assist in developing the facts pertinent 
to the veteran's claim.

2.  Medical records reflect that the veteran suffered a 
fracture of L3 following a June 1987 automobile accident. 

3.  Service medical records do not reflect any record of 
sequelae, identified prior to entrance to active duty in 
November 1990, of a previous low back injury. 

4.  Service medical records show the onset of back pain 
during active duty in February 1991, for which the veteran 
was eventually diagnosed as having healed burst fracture of 
L3. 

5.  Medical records following service reflect continued 
complaints of low back pain and a diagnosis of L3 compression 
fracture with focal areas of arachnoiditis at level of L3.  

6.  The veteran's preexisting low back disability increased 
in severity during service.

CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (a) (1999). 

2.  The veteran's low back disability clearly and 
unmistakably existed prior to service, and the presumption of 
soundness on entrance into service is rebutted.  38 C.F.R. § 
3.304(b) (1999).

3.  The veteran's preexisting low back disability was 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records folder reflects, in pertinent 
part, that prior to enlistment in the National Guard in 
October 1979, the veteran denied any history of swollen or 
painful joints, broken bones, arthritis, rheumatism, or 
bursitis, bone, joint or other deformity, or recurrent back 
pain.  Upon examination, the veteran's spine and "other 
musculoskeletal" were normal, as was a neurologic 
examination. 

In October 1982, the veteran underwent another enlistment 
examination for the National Guard.  Prior to the 
examination, the veteran denied any history of swollen or 
painful joints, arthritis, rheumatism, or bursitis, bone, 
joint or other deformity, or recurrent back pain.  Upon 
examination, the veteran's spine and "other 
musculoskeletal" were normal, as was a neurologic 
examination.  

The service medical records folder also contains a private 
medical record dated in June 1988.  The veteran's attending 
physician, Martin H. Krag, M.D., noted that the veteran was 
status post L2 to L4 fusion after L3 fracture.  As of June 
1988, he was six months status post Harrington Rod removal.  
He had returned to essentially full time work on a dairy 
farm, loading hay for approximately twelve hours per day.  
The veteran stated that he had a mild backache by the end of 
the day, but he did not consider this typical.  He denied any 
lower extremity symptoms or any bowel or bladder control 
problems.  The veteran stated that his back felt stronger 
essentially every day.  The veteran was currently one year 
from the date of his injury and was not taking any 
medications.  

Examination revealed a small stitch protuberance in the mid-
portion of the lumbar spine, which was removed.  The veteran 
had no tenderness with palpation over the spine.  He could 
forward flex and touch the floor.  The veteran extended 
approximately 30 degrees, lateral bending was to 20 degrees, 
and lateral rotation was to 25 degrees.  The veteran could 
toe and heel walk.  Deep tendon reflexes at the knee and 
ankle were symmetrical but the ankle reflexes had to be 
obtained with augmentation.  Straight leg raise was negative 
bilaterally and the veteran had 5/5 motor strength throughout 
the lower extremity.  X-rays revealed no motion between L2 
and L4 with what appeared to be motion above that level as 
well as from below the level.  Bone graft on the AP appeared 
to be present on the one side from L2 to L3; on the other 
side this was minimal.  There appeared to be some bridging 
from L2 to L3 anteriorly.  There did not appear to be any 
further height loss.  The examiner noted that this was an 
excellent clinical result with the significant fracture of 
the lumbar spine.  The veteran was on no medication and was 
working full time with minimal, if any, symptoms.  The 
veteran was released for full activity, to include "whatever 
he was doing with the Army National Guard."   

Subsequently in June 1988, the veteran underwent a 
reenlistment examination for the National Guard.  Prior to 
the examination, the veteran denied any history of swollen or 
painful joints, arthritis, rheumatism, or bursitis, bone, 
joint or other deformity, or recurrent back pain.  It was 
noted that in June 1987, the veteran was thrown from an 
automobile and injured his back, requiring surgery.  The back 
condition had returned to normal.  Upon examination, the 
veteran's spine and "other musculoskeletal" were normal, as 
was a neurologic examination.  It was also noted that the 
veteran had fully recovered from his L3 fracture, which was 
not considered disqualifying.  

In March 1991, the veteran was hospitalized at St. 
Elizabeth's Hospital in Brighton, Massachusetts, complaining 
of, in part, low back pain.  It was noted that the veteran 
had been well until "1986," when after a motor vehicle 
accident, he had sustained an L-3 vertebral body fracture 
which required L2 through L4 fusion with Harrington rods.  
The veteran claimed that he was paralyzed from the waist down 
initially but fully recovered except for a small band of 
numbness down the left leg in approximately the S1 dermatome 
distribution.  The rods were removed after six months, and 
the veteran was then well until approximately six weeks prior 
to this admission, when he injured his back in Saudi Arabia.  
He was lifting a heavy object and felt it strain.  He also 
reported had fallen from a vehicle at approximately the same 
time.  The veteran was transferred to Bethesda Naval 
Hospital, where again he was felt to have low back strain.  
He was currently undergoing a medical board decision about 
his physical status.  

Examination revealed, in pertinent part, that motor strength 
was 5/5 in the upper extremities, lower extremities, 
iliopsoas, quadriceps, hamstrings, gastrocnemius, and 
anterior tibialis.  While the muscle strength of the extensor 
hallucis longus were 5/5 on the extremities bilaterally, 
there was some give away weakness on the left.  The veteran 
had no atrophy or fasciculations, and had normal tone.  
Concerning sensation, the left leg had a hypoalgesia of the 
L4 through L5 dermatome and analgesia of the S1 dermatome.  
The veteran's right side was without deficit.  His gait was 
normal and he was able to walk on heels and toes.  Knee jerk 
was absent on the right, 2+ on the left.  Ankle jerk was 2+ 
on the right and absent on the left.  Toes were down going 
bilaterally.     

Following the examination, the veteran was admitted for an 
MRI, LS spine films, and further evaluation.  The MRI showed 
a healed L3 fracture with good fusion mass and no significant 
compression of the conus or cauda equina; however, the nerve 
roots behind L3 appeared to be clumped with a question of 
arachnoiditis.  Flexion and extension films showed the fusion 
to be stable.  Based on this, a decision was made to pursue a 
myelogram with a post myelogram CT.  On the second day of 
hospitalization, the veteran refused further radiologic 
investigation and signed out against medical advice. 

A March 1991 Medical Board report noted that the veteran was 
an active duty E3 who, in "1986," was thrown from a car and 
sustained a spine fracture requiring stabilization with 
Harrington rods.  He had a transient paralysis from which he 
had complete recovery.  He had residual SI right numbness and 
was doing well prior to being deployed to duty in Saudi 
Arabia.  His "home job" was a piano technician.  The 
veteran's rods were removed in "December 1986" and he was 
told he was fused.  It was also noted that while serving in 
the Persian Gulf, he had daily back pain.  His back pain 
reoccurred while unloading a trailer in February.  After 
being medevaced from Saudi Arabia, the veteran felt much 
improved with rest.  The Medical Board noted that the veteran 
had been injured prior to service; however, since being 
reactivated, he had experienced continuing back pain due to 
his exertional status while on active duty.  

An X-ray showed a healed burst fracture of L3, no rods with 
good fusion on the right of L3-4, pseudoarthrosis of L2 to 
L3, and no fusion of the left anterior longitudinal ligament, 
although calcification of L3-4 was noted.  The final 
diagnosis was healed burst fracture of L3.  The Medical Board 
concluded that the veteran had a pre-existing condition and 
was doing well but that he had service-aggravated back pain.  
It was recommended that the veteran be discharged due to a 
pre-existing condition that was exacerbated by active duty 
service.  The matter was referred to the Central Physical 
Evaluation Board for final disposition.  

In April 1991, the Physical Evaluation Board concluded that 
the veteran had a healed burst fracture, L3, which had 
existed prior to service.  The Physical Evaluation Board 
further concluded that this condition had not been aggravated 
by service but was the result of natural progression.  The 
veteran was deemed physically unfit and separated.

In November 1991, the veteran filed a claim concerning 
service connection for a low back injury or strain. 

By a February 1992 rating decision, the RO denied service 
connection for a low back injury/strain.  The basis of this 
denial was that the evidence indicated that the veteran's 
back disorder preexisted service and that there was no 
evidence to show that it was aggravated "beyond normal 
progression" during his period of active duty.  The veteran 
was notified of this rating decision in a February 1992 
letter.

The veteran submitted a written statement in August 1992, 
indicating his disagreement with the February 1992 rating 
decision.  The veteran asserted that following his automobile 
accident, he had obtained a state waiver to get back into the 
National Guard.  The veteran attached a duplicative copy of 
the June 1988 private medical record summarized above.  The 
veteran reasserted that his duties in Desert Storm had 
aggravated his condition.  

A statement of the case was issued in October 1992.  A timely 
substantive appeal was not filed with regard to the February 
1992 rating decision, and this decision became final after 
one year.  38 C.F.R. § 20.302 (1998).

The claims file indicates that the veteran failed to appear 
for a Gulf War Registry examination in October 1994.  

In November 1994, the veteran underwent a general medical 
examination for VA purposes.  It was noted, in pertinent 
part, that the veteran had served in the Persian Gulf as a 
driver of heavy equipment and occasionally as a machine 
gunner, although he was never in actual combat.  The veteran 
drove a truck, spraying and delivering oil.  

Upon examination, the veteran appeared to be a well 
developed, obese, unkempt male in no acute distress who was 
oriented times three.  Deep tendon reflexes were 2 plus 
bilaterally with downgoing toes.  Cranial nerves II  - XII 
were intact.  Romberg was negative.  The examiner diagnosed 
the veteran as having, in pertinent part, nausea with 
vomiting, which was noted to be consistent with symptoms of 
reflux.  The examiner ordered an upper GI series.  An upper 
GI series conducted in November 1994 was essentially 
negative, although incidental note was made of a compression 
fracture L3 vertebral body.

In a September 1995 letter, the veteran's representative at 
the time (the Disabled American Veterans), indicated that the 
veteran was seeking service connection for  a back disability 
on the basis of aggravation.  

In a September 1995 letter, Lance C. Harrington, Esq., 
indicated that he represented the veteran concerning his 
claim regarding service connection for a back condition.  

In October 1995, the claims file was transferred from the RO 
in Philadelphia to the  RO in White River Junction.  In 
August 1996, the claims file was transferred back to the RO 
in Philadelphia.  

In a January 1997 letter, Mr. Harrington indicated that the 
veteran wanted to reopen his claim concerning service 
connection for a back condition.  The documentation submitted 
by Mr. Harrington included an X-ray report of the veteran's 
lumbar spine dated in March 1991, showing L3 compression with 
fusion in bone graft extending between L2 to L4, as well as a 
duplicative copy of the March 1991 MRI report summarized 
above.  

The documentation submitted also included a private medical 
record dated in April 1991, in which it was noted that the 
veteran had called Dr. Krag's office about increased back 
pain and leg weakness after apparently falling off a truck 
while on military duty in Saudi Arabia.  He had been 
transferred to Fort Devens and subsequently to a hospital in 
Boston for a probable myelogram.  The veteran was requesting 
information concerning how he should proceed.  It was also 
noted that the veteran had signed out against medical advice. 

The records submitted also reflect continued outpatient 
treatment of the veteran for low back symptoms in August 
1994.  A report dated in January 1995 reflects an examination 
for, in part, low back pain, in which the veteran's Gulf War 
reinjury was noted, as were several post-service motor 
vehicle accidents.  Another document reflects continued 
outpatient treatment for the veteran's low back condition in 
August 1995.  It is noted on this record that the veteran was 
injured in 1991 during Desert Storm, and was involved in a 
second motor vehicle accident in April 1993, a third motor 
vehicle accident in September 1994, and a fall to the ground 
in July 1995.  

These records also include a report of a lumbar epidural 
steroid injection performed in September 1995.  On this 
report, it was noted that the veteran was status post L2-4 
fusion in 1986.  The veteran had reinjured his low back 
during operations in Desert Storm in 1991 and had had waxing 
and waning symptoms of low back and left lower extremity pain 
since that time.  The severity of his symptoms was only 
moderate until September 1994, when the veteran was involved 
in a motor vehicle accident.  The morning following the 
accident, the veteran experienced an increase in low back and 
left lateral thigh pain, with associated numbness in the left 
lateral thigh.  The veteran's symptoms persisted despite 
conservative therapy.  Following the lumbar epidural steroid 
injection, the veteran was assessed as having chronic low 
back and left lower extremity pain following fusion with a 
recent exacerbation.   

Finally, the documentation submitted by Mr. Harrington in 
January 1997 includes two lay statements.  In one statement, 
[redacted] stated that he was probably the veteran's 
closest friend over in Saudi Arabia.  Mr. [redacted] also asserted 
that the veteran never complained about his back until after 
he was wedged in between a cargo crate and a piece of heavy 
equipment in Saudi Arabia.  The day the veteran got hurt, 
they were "backing cargo" when a crate the veteran was 
guiding started to swing.  It wedged the veteran up against a 
truck.  The veteran apparently said that he thought he had 
snapped something in his back.  Mr. [redacted] had to drive the 
veteran to a medevac center.  In another written statement, 
[redacted] asserted that he had worked with the 
veteran while in the Gulf War, and that the veteran had never 
complained about his back until after the incident described 
above.
 
In March 1997, Mr. Harrington resubmitted some of the 
documents he had submitted in January 1997, as well as 
additional documents.  The additional documents include an 
April 1991 Report of Medical History, apparently completed by 
the veteran in conjunction with his Medical Board 
proceedings.  On this form, the veteran asserted that he had 
exacerbated low back pain while lifting a crane in Saudi 
Arabia.  The additional documents also included outpatient 
records dated in December 1995 and February 1996, reflecting 
treatment for the veteran's back pain. 

In June 1997, VA outpatient treatment records were associated 
with the claims file.  These records reflect, in pertinent 
part, outpatient treatment of the veteran between September 
1995 and November 1996 for various symptoms including back 
pain.  The veteran also sought outpatient treatment for low 
back pain in May 1997, and it was noted that he apparently 
had fallen off a ladder in April 1997. 

In a June 1997 letter, the White River Junction RO advised 
the veteran that the claims file had been transferred back 
from the Philadelphia RO.  

In July 1997, the veteran underwent a miscellaneous 
neurological disorders examination for VA purposes.  The VA 
examiner indicated in his report that the veteran's claims 
folder and medical records were reviewed.  Following an 
examination, the veteran was diagnosed as having 
incapacitating migraine headaches, occurring two to three 
times per week.  It was noted that the neurological 
examination was normal except for findings corresponding to 
S1 radiculopathy.     

In July 1997, medical records from the offices of Martin 
Krag, M.D., were associated with the claims file.  These 
records include documentation related to three surgeries on 
the veteran's back between June 1987 and January 1988, as 
well as outpatient treatment for back symptoms between June 
1988  and July 1995.  On a record dated in January 1995, Dr. 
Krag noted, in part, the veteran had been in an automobile 
accident prior to active duty, and had reinjured his back 
during service. 

In July 1997, medical records from the offices of Leonard 
Jennings, M.D., were associated with the claims file.  These 
records reflect outpatient treatment of the veteran for back 
pain between August 1994 and June 1995.

By a December 1997 rating decision, the RO, in pertinent 
part, determined that new and material evidence had not been 
submitted to reopen the veteran's claim concerning service 
connection for a back disability. 

Subsequently in December 1997, records relating to the 
veteran's National Guard service were associated with the 
claims file.  These records are essentially duplicative of 
the service medical records summarized above.  However, these 
records also include copies of the veteran's DD Forms 214, 
which reflect his dates of active duty and active duty for 
training (noted in the Introduction section above).  

In a December 1997 written statement, the veteran, in 
pertinent part, indicated his disagreement with the denial of 
service connection for low back pain. 

Subsequently in December 1997, the veteran wrote a written 
statement in which he withdrew Mr. Harrington as his 
representative.

On a Form 9 filed in January 1998, the veteran requested a 
local hearing and indicated that records from the Social 
Security Administration records were available. 

In February 1998, the veteran testified at the RO before a 
local hearing officer.  The veteran indicated that he was 
only testifying concerning the issue of new and material 
evidence to reopen his claim for a back condition.  Prior to 
the veteran's testimony, his new representative (AMVETS) 
submitted a copy of a Congressional Record entry dated in 
March 1991, in which a US Senator representing Vermont 
recognized, among others, the veteran as having injured his 
back while serving in the Gulf War.  

The veteran testified that he was involved in an automobile 
accident in "1986."  He had a burst L3 lumbar spine disc 
and a fusion was surgically performed.  This surgery was 
performed by Dr. Krag and the veteran fully recovered.  At 
the time of this accident, the veteran was doing farm work 
and construction.  This involved heavy labor, lifting, 
bailing, carrying, and toting.  The veteran went returned to 
the National Guard in 1988.  Prior to this, the veteran went 
to a physician in Burlington who provided him a waiver.  The 
veteran also obtained a "rider" from Dr. Krag, which 
confirmed that he had fully recovered from his surgery.  The 
veteran reentered the Guard without any limitations.  The 
veteran served in the Gulf War for six weeks, during which 
the back injury occurred.  The veteran denied having had any 
sort of accident between reentering the Guard and the Gulf 
War injury.  

Immediately prior to the in-service accident, the veteran had 
been ordered to go over to a truck on which there were big 
crates that had just come over on a ship.  The veteran had 
attached a chain around one crate, to hook it to the crane.  
The crane engaged and began to lift the crate, causing the 
crate to swing and pin the veteran against the truck.  The 
veteran was seen by a doctor and some medics in the field, 
and then was medevaced.  A brace was placed on the veteran's 
neck.  The veteran was sent back to Riyadh, where he was 
loaded into a plane which eventually took him to Germany, 
where he was hospitalized overnight.  The next day, the 
veteran was flown to Washington, D.C.  The veteran was 
evaluated by the Medical Board at the Naval Hospital in 
Bethesda.  After being medically discharged, the veteran did 
not see any private physicians for treatment, because he had 
been told that the only thing that would help his condition 
was medication.  

The veteran also testified that he was involved in an 
automobile accident in April 1993.  He was sitting in the 
back of a car which was rear-ended.  The veteran had been 
working in construction, and after the accident he took 
nearly two months off.  He went back and worked for 
approximately four more months.  The company did not require 
that he be examined prior to returning.  The veteran was 
involved in another automobile accident in September 1994.  
He was sitting in the front seat without a seat belt, and the 
car went off road into an embankment.  The veteran was not 
thrown from the car.  The veteran went to a physician who 
apparently advised him that his back was aggravated again.  
The veteran further testified that he had apparently been 
awarded Social Security disability benefits due, in part, to 
his back disability. 

The veteran's representative initially noted that they did 
not have any medical opinion which contradicted the Physical 
Evaluation Board's conclusion that the veteran's back 
condition was not aggravated by service.  However, the 
veteran testified that a "Dr. Jennings" from the Central 
Vermont Hospital in Morrisville, Vermont, had opined that the 
veteran's back condition was aggravated in service.  The 
veteran apparently saw Dr. Jennings in 1993 and 1994.  The 
veteran indicated that he had this written statement from Dr. 
Jennings at home, and the hearing officer advised the veteran 
to submit this statement so that it could be associated with 
the claims file and duly considered.   

In a February 1998 written statement, the veteran's 
representative indicated that the veteran had been unable to 
locate or otherwise submit the opinion from Dr. Jennings, 
which had been referenced during the local hearing.

On a September 1998 Form 9, the veteran continued to asserted 
that his back condition was aggravated during his service in 
the Gulf War.  

In January 1999, the veteran testified by video 
teleconference before the undersigned Board member.  
Concerning his back, the veteran testified that a rod had 
been inserted in his back during the "1986" surgery.  After 
the rod was removed, the veteran had a little pain and he 
subsequently recovered full function of his back and was able 
to move it in all directions.  Before he was called up for 
Desert Storm, the veteran was employed as a construction 
worker and he also did a lot of roofing and carpentry.  The 
veteran was able to perform those job duties without any 
problems with his back.  The veteran did not experience any 
medical problems with his back from 1988 until 1990, when he 
was called up.  When the accident happened in February 1991, 
the crate pinned him from the waist up against the truck.  
The veteran stated that the severity of his back condition 
had remained about the same since 1991.  While in service, a 
doctor apparently told the veteran that he had severe back 
strain and a little nerve damage, although the physician was 
not sure.  Following his discharge, the veteran tried to go 
to work in 1991, but he could not perform this construction 
work due to his back symptoms. 

Additionally in January 1999 and in April 1999, VA medical 
records were associated with the claims file.  However, these 
records detail psychiatric treatment of the veteran. 

In October 1999, the Board, in pertinent part, reopened and 
well grounded the veteran's claim concerning service 
connection for a low back disability.  The Board also 
remanded this claim for additional development, including 
attempts to obtain additional medical and Social Security 
records, and for any other development the RO deemed 
necessary.  

In October 1999, the RO wrote to the veteran and requested 
his assistance in obtaining updated medical treatment 
information and documentation.  The RO also wrote to the 
Social Security Administration requesting records pertaining 
to the veteran.    

In an October 1999 written statement, the veteran asserted 
that up until June 1999, he had sought pain medication for 
his back condition at a VA hospital every six months.  He had 
not seen any private medical doctors for his back in several 
years.

Subsequently in October 1999, additional VA medical records 
were associated with the claims file.  These records reflect, 
in pertinent part, that in August 1997, the veteran sought 
outpatient treatment for low back pain after slipping on pool 
steps and falling on his hip and back.  It was noted that 
this fall had aggravated his chronic low back pain.  These 
records also reflect continued treatment for back pain 
between January 1998 and May 1999. 

In November 1999, a large number of records from the Social 
Security Administration were associated with the claims file.  
These records reflect, in pertinent part, that the veteran 
had been determined to be disabled by, in part, discogenic 
and degenerative disorders of the back.  These records also 
reflect outpatient treatment of the veteran for back pain in 
following his April 1993 motor vehicle accident.  The 
remaining records are essentially duplicative of those 
summarized above. 

By a November 1999 rating decision, the RO, in pertinent 
part, deferred a determination on the claim concerning 
service connection for a low back disability.

In February 2000, additional private medical records were 
associated with the claims file.  These records focus on 
acute medical and orthopedic care the veteran received for 
injuries resulting from a December 1999 motor vehicle 
accident, which had primarily resulted in serious head 
injuries.  This care included irrigation and debridement of 
wounds to the skin of the veteran's left back.  

In March 2000, the veteran underwent a spine examination for 
VA purposes.  The examiner noted that the veteran's extensive 
medical records were reviewed and the veteran's pertinent 
medical history (both pre- and post-service) was summarized 
in the examination report.  At the time of the examination, 
the veteran continued to complain of pain in his lumbar spine 
with radiation down his left leg.  Following a very thorough 
examination of the veteran's back (including neurological 
tests), the examiner noted that a CT myography in December 
1995 had indicated an L3 compression fracture with focal 
areas of arachnoiditis at the level of L3, presumably related 
to a previous trauma.  An right L5 pars interarticularis 
defect was also noted.  

The examiner included the following text in his report:

The [veteran] has gone through multiple 
traumas in the past which are noted in 
his previous record.  Cumulatively, these 
traumas now appear to be causing the 
[veteran] to have significant lower back 
pain with radicular symptoms to his left 
lower extremity generally in the area of 
the L4 and L5 nerve roots.  The [veteran] 
shows post-traumatic and post surgical 
effects with the arachnoiditis in the 
trauma/surgical area.  Secondarily, the 
[veteran] shows a degenerative pattern 
within his spine including a pars defect 
two levels below the previous trauma. 

The fact that the [veteran] was able to 
work full time and receive a waiver to 
enter the National Guard shows that he 
initially had a nearly full recovery from 
the surgical stabilization of his L3 
burst fracture.  This pre-existing 
condition appears to be moderately 
worsened secondary to his accident in 
Saudi Arabia in 1991 while on active 
duty.  

Presently, the [veteran] suffers from 
significant back troubles which as likely 
as not are a result of his exacerbation 
of previous back injury while on active 
duty.  

It is the opinion of the Orthopedic 
Department that the [veteran's] pre-
existing back condition was moderately 
worsened by his service-connected injury.  
This is supported by the [veteran's] 
physical examination and the radiologic 
evidence.  This is in agreement with the 
original board ruling prior to discharge.  

In an April 2000 supplemental statement of the case, the RO, 
in pertinent part, continued to deny service connection for a 
low back condition.

In June 2000, a written statement from the veteran was 
associated with the claims file.  In it, the veteran 
essentially indicated that the reason he had not sought 
medical treatment from the time he was separated from active 
duty in 1991 until his accident in 1993 was because he did 
not have health insurance or enough money. 

II.  Analysis

In October 1999, the Board determined that the veteran has 
submitted new and material evidence to reopen and well ground 
his claim concerning service connection.  Pursuant to 38 
U.S.C.A. § 5107(a), once a claimant has submitted a well-
grounded claim, VA is required to assist that claimant in 
developing the facts "pertinent" to the claim.  38 C.F.R. § 
3.159 (1999); Littke v. Derwinski, 1 Vet. App. 90, 91-92 
(1990).  In this case, the RO has obtained and reviewed the 
appellant's service medical records, private medical records, 
and VA medical records, and has obtain additional records 
from the Social Security Administration.  The veteran has 
also been afforded an examination for VA purposes and two 
hearings.  The Board finds that VA has fulfilled its duty to 
assist in developing the facts pertinent to the appellant's 
claim concerning service connection for a low back 
disability.  38 U.S.C.A. § 5107 (West 1991).

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §3.303 
(1999).  The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrated that an injury or disease existed prior 
thereto.  38 C.F.R. § 3.304(b) (1999). 

The regulations further provide as follows:

(a)  General.  A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  
(Authority: 38 U.S.C. 1153) 

(b)  Wartime service; peacetime service 
after December 31, 1946.  Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service. 

(1)  The usual effects of medical 
and surgical treatment in service, 
having the effect of ameliorating 
disease or other conditions incurred 
before enlistment, including 
postoperative scars, absent or 
poorly functioning parts or organs, 
will not be considered service 
connected unless the disease or 
injury is otherwise aggravated by 
service. 

(2)  Due regard will be given the 
places, types, and circumstances of 
service and particular consideration 
will be accorded combat duty and 
other hardships of service.  The 
development of symptomatic 
manifestations of a preexisting 
disease or injury during or 
proximately following action with 
the enemy or following a status as a 
prisoner of war will establish 
aggravation of a disability.  
(Authority: 38 U.S.C. 1154) 

38 C.F.R. § 3.306 (a),(b) (1999).

The claims file indicates that the veteran was involved in a 
June 1987 automobile accident, which resulted in an L3 
fracture.  The veteran underwent several surgeries, which 
included an L2 to L4 fusion.  The medical records of a prior 
low back injury in 1987 (with resultant surgery and 
treatment) clearly and unmistakably establish that an injury 
or disease existed prior to entrance into service.  As such, 
the presumption of soundness upon enlistment is rebutted.  
Therefore, the question to be answered in the instant case is 
whether the veteran's preexisting low back disability was 
aggravated by service.  After a review of the entire record 
of evidence, the Board finds that the low back disability 
underwent an increase in severity during service.

The existing service medical records show that the veteran 
injured his back in June 1987, many years before he entered 
active duty in November 1990.  There is no report or claim of 
low back pain in the years prior to active duty, although the 
veteran has claimed that this was due to a lack of money and 
medical insurance.  In any case, during the course of his 
active duty in February 1991, the veteran reinjured his back 
while lifting a heavy object.  He sought treatment in March 
1991 for low back pain and indeed, the medical board which 
first reviewed his status determined that the veteran had a 
pre-existing condition which had been aggravated.  There is 
no question that the Physical Evaluation Board subsequently 
concluded that the veteran's back disability had not been 
aggravated by service.  The claims folder also reflects that 
the veteran has been involved in a series of post-service 
motor vehicle accidents and falls (beginning in April 1993 
and lasting through his December 1999 automobile accident).  
Notwithstanding these facts, the medical evidence undeniably 
shows that the veteran did not experience low back pain for 
years prior to active duty but that once in service, 
following his February 1991 accident, his back pain returned.  

Moreover, the VA examiner in March 2000 (who reviewed the 
veteran's entire claims file and considered the relevant pre- 
and post-service accidents and medical history) clearly 
concluded that the veteran had a preexisting low back 
disability which was aggravated and exacerbated (albeit 
moderately) by his active duty injury.  In light of this 
unambiguous medical opinion, the Board finds that service 
connection for a low back disability is warranted.  In 
effectuating this grant, the RO is reminded to apply the 
provisions of 38 C.F.R. § 3.322 (1999), inasmuch as there is 
no question that the veteran sustained significant injury and 
residual damage to the lumbar spine prior to military 
service.  Moreover, to the extent possible, an attempt should 
be made to distinguish the symptoms arising from the numerous 
post-service injuries and accidents involving the back, which 
are not part of this grant of service connection, and should 
not be evaluated therein.  


ORDER

To the extent indicated above, service connection for a low 
back disability, on the basis of aggravation, is granted.


REMAND

In its October 1999 remand, the Board requested that the RO 
issue a supplemental statement of the case, discussing the 
issue of whether the veteran had submitted new and material 
evidence to reopen his claim concerning service connection 
for skin symptoms, on a direct basis or as a chronic 
disability resulting from an undiagnosed illness.  The 
supplemental statement of the case was also to contain a 
citation to 38 C.F.R. § 3.156 and a discussion of how this 
regulation and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
affected the decision.

The RO issued a supplemental statement of the case in April 
2000, in which it appeared to determine that new and material 
evidence had not been submitted to reopen the veteran's claim 
concerning service connection for skin symptoms as a chronic 
disability resulting from an undiagnosed illness only.  It 
does not appear that the RO considered the veteran's claim to 
reopen concerning skin symptoms on a direct basis.  Nor did 
the supplemental statement of the case contain a reference to 
or discussion of 38 C.F.R. § 3.156 or Hodge.

The Board notes that the evidence submitted since the final 
March 1995 rating decision consists of the veteran's written 
and oral statements concerning his skin symptoms, and medical 
records from the offices of Janet Y. Hinzman, M.D., 
(associated with the claims file in July 1997), which merely 
reflect continued outpatient treatment in March 1994 and 
September 1996 for diagnosed skin conditions (specifically, 
pityriasis rosea and cherry angiomas).  In light of this 
history, the Board continues to find that entering a final 
(and potentially adverse) determination on the issue of 
whether to reopen the veteran's skin-related claims would be 
fundamentally unfair without the veteran being afforded the 
opportunity to have the RO properly review his claims first, 
based on the criteria relating to new and material evidence. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999). 
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, the Court has held that a remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders, and imposes upon the 
Secretary of VA a concomitant duty to ensure compliance with 
the terms of the remand.  Furthermore, the Court held that 
where "the remand orders of the Board . . . are not complied 
with, the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268 (1998).  

Under the circumstances of this case, the Board finds that a 
new supplemental statement of the case is required.  
Accordingly, the case is REMANDED to the RO for the 
following:

The RO should issue a new supplemental 
statement of the case, discussing the 
issue of whether the veteran has 
submitted new and material evidence to 
reopen his claim concerning service 
connection for skin symptoms, both on a 
direct basis and as a chronic disability 
resulting from an undiagnosed illness.  
The supplemental statement of the case 
should also contain a citation to 38 
C.F.R. § 3.156 and a discussion of how 
this regulation and Hodge affected the 
RO's decision.  The reasons for the 
determination made in this case should 
also be provided. The veteran and his 
representative should be given an 
opportunity to respond to the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. Robin
	Member, Board of Veterans' Appeals


 



